     THE EMPLOYMENT LAW GROUP, P.C.
 1   R. SCOTT OSWALD (admitted pro hac vice)
 2   888 17th Street, NW, Suite 900
     Washington, DC 20006
 3   Telephone: (202) 331-2883
     Facsimile:    (202) 261-2835
 4   Email:         soswald@employmentlawgroup.com
 5
     Attorneys for Plaintiff/Relator Mary Kaye Welch
 6

 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                       FOR THE DISTRICT OF NEVADA
10

11   UNITED STATES OF AMERICA AND THE                  Case No. 2:14-cv-01786-MMD-GWF
     STATE OF NEVADA ex rel. MARY KAYE
12   WELCH,                                            STIPULATION AND [PROPOSED] ORDER OF
                                                       DISMISSAL
13                              Plaintiffs,
14          v.
15   My Left Foot Children’s therapy, LLC, et al.,
16                              Defendants.
17

18          Relator Mary Kaye Welch ( “Relator”) filed this action under the qui tam provision of the False
19   Claims Act, 31 U.S.C. § 3729, et seq., against Defendants My Left Foot Children’s Therapy, LLC
20   (“My Left Foot”), Ann Marie Gottlieb, and Jon Gottlieb (collectively, “Defendants,” and together with
21   Relator, the United States, and the State of Nevada, the “Parties”). The Parties by and through their
22   respective counsel, have reached a settlement in this case. Accordingly, there being no objection to the
23   relief sought, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties respectfully
24   ///
25   ///
26   ///
27   ///
28                                                       1
                              STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                      CASE NO. 2:14-cv-01786-MMD-GWF
 1   request that the Court enter the below [Proposed] Order.

 2          IT IS SO STIPULATED.

 3   DATED:                       BY: ____/s/__R. Scott Oswald_______________________
                                        R. Scott Oswald
 4
                                        The Employment Law Group, P.C.
 5                                      Attorneys for Relator

 6   DATED:                        BY: ____/s/_Troy Flake_____________________________
                                        Troy Flake
 7                                      Office of the United States Attorney, District of Nevada
 8                                      Assistant United States Attorney

 9   DATED:                        BY: ___/s/_Mark Kemberling________________________
                                        Mark Kemberling
10                                      State of Nevada, Office of the Attorney General,
                                        Chief Deputy Attorney General
11

12   DATED: Nov. 15, 2018         BY:          /s/ Shawn Hanson
                                           Shawn Hanson
13                                         Akin Gump Strauss Hauer & Feld LLP
                                           Attorneys for Defendants
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                     2
                             STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                     CASE NO. 2:14-cv-01786-MMD-GWF
 1                                           ORDER

 2   IT IS THEREFORE ORDERED that:

 3   1. The allegations in the operative complaint against Defendants are dismissed with prejudice as to the

 4   Relator, and are dismissed as to the United States and the State of Nevada consistent with the

 5   Settlement Agreement, with prejudice as to the “Covered Conduct” as defined in the Settlement

 6   Agreement and otherwise without prejudice;

 7   2. The Court shall retain jurisdiction over any disputes that may arise regarding compliance with the

 8   Settlement Agreement; and

 9   3. Having determined there is no just reason for delay, this Order shall be entered accordingly.

10   IT IS SO ORDERED.

11              19thday of November 2018.
     Dated this ___

12
                                                  ____________________________________
13                                                United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                       3
                              STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                      CASE NO. 2:14-cv-01786-MMD-GWF
